Case: 11-40192     Document: 00511704796         Page: 1     Date Filed: 12/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 22, 2011
                                     No. 11-40192
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JASON LYNN DEESE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 6:10-CR-92-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Jason Lynn Deese has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Deese has filed a response. Deese also has filed a motion for
rehearing of the Deputy Clerk’s order denying his motion to substitute retained
counsel for appointed counsel.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40192    Document: 00511704796      Page: 2   Date Filed: 12/22/2011

                                  No. 11-40192

      In his pro se response, Deese alleges, without explanation, that his case
was presented to the grand jury based on a false statement and that the district
court erred by failing to grant him an evidentiary hearing. We will not consider
those claims because Deese has not briefed them adequately. Cf. United States
v. Scroggins, 599 F.3d 433, 446-47 (5th Cir. 2010); FED. R. APP. P. 28(a)(9)(A).
Deese also contends that his trial counsel was ineffective by failing to address
those issues. The record is insufficiently developed to allow consideration at this
time of Deese’s claim of ineffective assistance of counsel; such a claim generally
“cannot be resolved on direct appeal when the claim has not been raised before
the district court since no opportunity existed to develop the record on the merits
of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir.
2006) (quotation marks and citation omitted).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Deese’s remaining claim. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2. Deese’s motion for rehearing is DENIED.




                                        2